United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-20714
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DEBRA ANDERSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-680-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Debra Anderson (“Anderson”) appeals her conviction for being

a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) and § 924(a)(2).   Anderson argues that the district

court erred in accepting her guilty plea because the factual

basis was insufficient to establish the interstate commerce

element of 18 U.S.C. § 922(g)(1).   Anderson also contends that

the enhancement provision in 18 U.S.C. § 924(e) is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20714
                                -2-

unconstitutional based on the holding in Apprendi v. New Jersey,

530 U.S. 466 (2000).

     Anderson acknowledges that her arguments are foreclosed by

circuit precedent.   Nevertheless, Anderson seeks to preserve the

issues for Supreme Court review.   Because the factual basis

indicated that the firearm Anderson possessed was not

manufactured in Texas, Anderson’s conviction was supported by the

evidence.   See United States v. Rawls, 85 F.3d 240, 242 (5th Cir.

1996).   Anderson’s contention that the enhancement provision in

18 U.S.C. § 924(e) is unconstitutional lacks merit because

Apprendi did not overrule Almendarez-Torres v. United States, 523

U.S. 24 (1998).   See Apprendi, 530 U.S. at 489-90; United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).   Consequently,

Anderson’s conviction and sentence are AFFIRMED.